I concur. The Chief Justice clearly points out that the bequest to charity forms no part of the trust scheme and can take effect only on the determination of the trust. So, also, he shows the impossibility of any court declaring at this day the value of the property which on the happening of certain future contingencies the testatrix designed should go to charity. In addition to this is the perfectly plain proposition that our statute against charitable devises and bequests is and can be violated under these circumstances only when the devise or bequest does take effect and at that time is shown to be illegal for excess. When the contemplated contingency has arisen then, and then only, may the living parties in interest contest the bequest, for then, and then only, can it be determined whether or not the law has been violated. *Page 354